Case 1:20-cv-00350-PAB-MEH Document 100 Filed 10/29/20 USDC Colorado Page 1 of 6




                                    IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF COLORADO

   Civil Action No.: 1:20-cv-00350-PAB-MEH

   DR. WILLIAM MOREAU,

                       Plaintiff,

   v.

   UNITED STATES OLYMPIC & PARALYMPIC COMMITTEE,

                       Defendant.


         DEFENDANT’S MOTION TO RESTRICT ACCESS TO DOCUMENTS 93 & 94


            Defendant United States Olympic & Paralympic Committee (“Defendant” or “USOPC”),

   by and through its undersigned counsel, requests that Doc. 93, including each attachment filed

   therewith at Doc. 93-1 through Doc. 93-36, and Doc. 94, Doc. 94-1, Doc. 94-2, and Doc. 94-3, be

   maintained as restricted documents. Doc. 93 contains the privilege analysis the Court instructed

   the USOPC to file, as a restricted document, so it could be provided to the Special Master. See

   Doc. 88. Thus, Doc. 93 necessarily discusses the content of the misappropriated privileged

   materials in Plaintiff’s possession that have been produced by him in discovery in this lawsuit. As

   instructed by the Court, included with that analysis are the privileged documents themselves, Doc.

   93-1 through 93-6. Also necessarily provided to the Court and the Special Master are several

   documents, found at Doc. 94, Doc. 94-1, Doc. 94-2, and Doc. 94-3, which contain the privileged

   communications from which Plaintiff Moreau took certain of the privileged documents he is

   attempting to use in this litigation but which have not been produced by Plaintiff Moreau in

   discovery to-date. As this Court has indicated in its instructions to the parties, these filings must



   Active/52449608.1
Case 1:20-cv-00350-PAB-MEH Document 100 Filed 10/29/20 USDC Colorado Page 2 of 6




   be maintained as restricted. Doc. 88. Thus, in accordance with D.C.COLO.LCivR 7.2(2), the

   present Motion to Restrict Access is being filed.

           I. CERTIFICATE OF CONFERRAL PURSUANT TO D.C.COLO.LCIVR 7.1.

            Counsel for Defendant has conferred with counsel for Plaintiff about the relief requested

   in this Motion. Plaintiff’s counsel indicated that they generally oppose all restrictions in this case,

   but acknowledge that the Court’s Order (Doc. 88) provided for restriction of the documents until

   the issue of privilege is resolved. Because of the Court’s underlying Order, Plaintiff does not

   oppose the Motion to the extent it follows the Court’s Order in this regard.

                                    II. FACTUAL BACKGROUND

            While working in a position of importance, trust, and responsibility at the USOPC, Moreau

   elected to secretly misappropriate USOPC property.            Because his work involved regular

   collaboration with in-house counsel, the materials in Moreau’s possession – which he wrongfully

   took – includes hundreds of pages of privileged documents. Moreau then provided those materials

   to his counsel at Killmer, Lane & Newman, LLP. Despite the facially-evident privileged nature

   of the materials Moreau took – and is attempting to use in this lawsuit – Moreau’s counsel has

   challenged the applicability of the USOPC’s asserted privilege. See, e.g., Doc. 61. Because

   Moreau and his counsel have challenged the privileged nature of these materials, on October 7,

   2020, the Court Ordered that the documents the USOPC has asserted are privileged should be

   reviewed by a Special Master. Doc. 88. Specifically, the Court Ordered that the USOPC provide

   a comprehensive analysis of the basis for its assertion of privilege, as well as each privileged

   document itself, as a restricted filing with the Court, so that those materials could be provided to

   and reviewed by the Special Master. Id.



                                                     2
   Active/52449608.1
Case 1:20-cv-00350-PAB-MEH Document 100 Filed 10/29/20 USDC Colorado Page 3 of 6




            Doc. 93, and the attachments to that filing found at Doc. 93-1 through Doc. 93-36, are those

   materials. Also in accordance with the Court’s instructions, privileged documents which have not

   been produced by Plaintiff in discovery but which are relevant to the privilege question at issue

   here, were provided for in camera review by the Court and the Special Master at Doc. 94, Doc.

   94-1, Doc. 94-2, and Doc. 94-3.

                                       III. REQUEST FOR RELIEF

            A.         The USOPC requests that access to Documents 93 and 94 be maintained as
                       restricted.

            Pursuant to D.C.COLO.LCivR 7.2(c)(1) the USOPC requests that access to Docs. 93 and

   94, and each document filed there with, be maintained as restricted, as they contain information

   which implicate the USOPC’s attorney-client privilege. This information is being provided for in

   camera review by the Special Master and the Court to address arguments made by Plaintiff’s

   counsel concerning the privileged nature (or lack thereof) of the materials they reviewed and seek

   to rely on in this case. See US v. Zolin, 491 U.S. 554, 567-68 (1989) (discussing the propriety of

   in camera review of privileged materials by the Court for purposes of establishing or challenging

   a claim of privilege); accord Blatchley v. Cunningham, No. 15-cv-00460-WYD-NYW, 2016 WL

   1553573 (D. Colo. April 18, 2016) (confirming that one way in which to submit materials for in

   camera review by the Court is to file them under restricted access).

            B.         Restricting access to Doc. 93 & Doc. 94 is the only way to protect the USOPC’s
                       privilege interests, which clearly outweigh the presumption of public access.

            As contemplated by D.C.COLO.LCivR 7.2(c)(2), restricting access to Doc. 93 through

   Doc. 94-3 is the only way to protect the USOPC’s privilege interest, an interest which outweighs

   the presumption of public access. Although “there is a strong presumption of public disclosure”



                                                      3
   Active/52449608.1
Case 1:20-cv-00350-PAB-MEH Document 100 Filed 10/29/20 USDC Colorado Page 4 of 6




   for materials filed with the Court, the “exceptions to that presumption are trade secrets, privileged

   information and information required to be kept secret by statute.” Bait It v. McAleenan, 410

   F.Supp.3d 874, n2 (N.D. Ill. 2019) (internal citations omitted). The information provided to the

   Court in Doc. 93 through Doc. 94-3 implicates the attorney/client privilege, “the oldest of the

   privileges for confidential communications known to the common law” U.S. v. Zolin, 491 U.S.

   554, 562 (1989).

            C.         The USOPC will be seriously injured if Doc. 93 or Doc. 94, discussing and/or
                       containing the USOPC’s privileged materials, are publicly available.

            A failure to restrict access to Doc. 93, or any of the privileged documents filed therewith

   (Doc. 93-1 through Doc. 93-36, as well as Doc. 94, Doc. 94-1, Doc. 94-2, and Doc. 94-3), which

   discusses information that the USOPC contends is protected by attorney-client privilege, would

   irreparably damage those privileges, the loss of which constitutes a serious injury. See, e.g.,

   Mohammed v. Holder, No. 07-cv-02697-MSK-BNB, 2014 WL 1493476, *4 (D. Colo. April 15,

   2014) (suggesting that, although not properly raised in that case, “attorney-client or attorney work

   product privileges” are proper justifications for withholding public access to documents filed with

   the Court); Alewel v. Dex One Serv., No. 13-2312-SAC, 2013 WL 6858504, *12-13 (D. Kan.

   Dec. 20, 2013)(explaining that the attorney-client privilege” is a “substantial interest[] recognized

   by legal authority” justifying restricting access to court filings).

            “Preliminary questions concerning . . . the existence of a privilege . . . shall be determined

   by the court.” Fed. R. Evid. 104(a). In order to permit the Court to make such determinations,

   privileged information must be provided to the Court and the Special Master appointed by the

   Court to assist it in this review. While it is appropriate for the Court and the Special Master to




                                                      4
   Active/52449608.1
Case 1:20-cv-00350-PAB-MEH Document 100 Filed 10/29/20 USDC Colorado Page 5 of 6




   review this information, it is not appropriate for it to be publicly available, or for it to be made

   available to the other side – who has no right to such information.

            D.         Only restriction will adequately protect the USOPC’s privilege interests.

            The Court has already determined, as contemplated under D.C.COLO.LCivR 7.2(c)(4),

   that having the USOPC file the documents found at Doc. 93 through Doc. 94-3 is its preferred

   method of receiving the information necessary to address the privilege question before it. See Doc.

   88. In accordance with the Court’s October 7, 2020, Order, no alternative to restriction is

   practicable and only restriction will adequately protect the USOPC’s privilege rights pending

   resolution of the present dispute by the Court. Id.

            E.         Level 1 Restriction is Requested for Doc. 93 and Level 2 Restriction is
                       Requested for Doc. 94.

            Pursuant to D.C.COLO.LCivR 7.2(b) and (c)(5), Level 1 restriction, limiting access to the

   parties and the Court, is requested for Doc. 93, as well as Doc. 93-1 through Doc. 93-36. While

   opposing counsel does not have a right to review or use the USOPC’s privileged materials, the

   materials and information referenced in Doc. 93 and Doc. 93-1 through 93-36 have already been

   reviewed, extensively, by Plaintiff’s counsel after Moreau provided it to them back in 2019. Thus,

   Level 1 restriction preserves what remains to be preserved of the USOPC’s privilege rights.

   However, the documents found at Doc. 94, Doc. 94-1, Doc. 94-2, and Doc. 94-3 are each privileged

   documents that have not been produced by Plaintiff Moreau in discovery and, rather, are being

   provided to the Court and the Special Master by the USOPC in accordance with the Court’s

   instructions to provide any information that may assist them in reviewing the privilege question

   presently pending before them. Each of these documents have been identified on a privilege log




                                                      5
   Active/52449608.1
Case 1:20-cv-00350-PAB-MEH Document 100 Filed 10/29/20 USDC Colorado Page 6 of 6




   previously produced to Plaintiff. Level 2 restriction, limiting access to the parties and the Court,

   is requested for these documents.

            WHEREFORE, the USOPC respectfully requests that Doc. 93, as well as Doc. 93-1

   through 93-36, be kept as Level 1 restricted documents and Doc. 94 through Doc. 94-3 be kept as

   Level 2 restricted documents.

            Respectfully submitted October 29, 2020.

                                                 By: s/ Beth Ann Lennon
                                                    Beth Ann Lennon
                                                    Raymond M. Deeny
                                                    James S. Korte
                                                    Sherman & Howard L.L.C.
                                                    633 Seventeenth Street, Suite 3000
                                                    Denver, Colorado 80202-3622
                                                    Phone: 303.297.2900
                                                    Fax: 303.298.0940
                                                    blennon@shermanhoward.com
                                                    rdeeny@shermanhoward.com
                                                    jkorte@shermanhoward.com

                                                    Attorneys for the USOPC

                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 29th day of October, 2020 a true and correct copy of the
   foregoing was electronically filed with the Clerk of the Court using the CM/ECF system and served
   upon the following:

            Darold W. Killmer, Esq.
            Michael Fairhurst, Esq.
            Thomas B. Kelley, Esq.
            1543 Champa Street, Suite 400
            Denver, CO 80202
            Email: dkillmer@kln-law.com
            Email: mfairhurst@kln-law.com
            Email: tkelley@kln-law.com
                                                        s/ Barbara McCall
                                                        Barbara McCall, Practice Assistant


                                                    6
   Active/52449608.1
